PER CURIAM.
This matter is before the Court on amended petition to approve conditional guilty plea to violations of Disciplinary Rules 2-110(A) and 6-101(A)(3) of The Flor-ida Bar Code of Professional Responsibility. We approve the amended petition, and we hereby reprimand respondent, Arnold Saphirstein, for these violations. The publication of this order in Southern Reporter shall serve as respondent’s public reprimand.
Costs in the amount of $213.25 are hereby taxed against the respondent.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, ALDERMAN, McDONALD and EHRLICH, JJ., concur.